UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-2065


In re: MYKAL S. RYAN,

                 Debtor,

---------------------------------

DAVID R. RUBY,

                 Trustee – Appellee,

          and

U.S. TRUSTEE,

                 Trustee,

          v.


MYKAL S. RYAN,

                 Debtor - Appellant,

          and

HELEN E. RYAN; JOHN J. RYAN, JR.,

                 Defendants – Appellants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:12-cv-00157-MSD-TEM)


Submitted:   January 23, 2014               Decided:   January 27, 2014
Before WILKINSON and DIAZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Mykal S. Ryan, Helen E. Ryan, John J. Ryan, Jr., Appellants Pro
Se.   Kelly M. Barnhart, ROUSSOS LASSITER GLANZER & BARNHART,
PLC, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

          Mykal S. Ryan, Helen E. Ryan, and John J. Ryan, Jr.,

appeal   from   the   district    court’s     order   accepting   the

recommendation of the bankruptcy judge, granting the bankruptcy

trustee’s motion for default judgment, authorizing the trustee

to avoid certain transfers to the Ryans, and entering monetary

judgments in favor of the trustee.       We have reviewed the record

and find no reversible error.         Accordingly, we affirm for the

reasons stated by the district court.        Ruby v. Ryan, 4:12-cv-

00157-MSD-TEM (E.D. Va. Aug. 14, 2013).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                            AFFIRMED




                                  3